PER CURIAM.
Appellee, who was plaintiff below, obtained a judgment against Appellants related to a real estate transaction. The judgment was affirmed on appeal. Doroska v. Aponte, 814 So.2d 1061 (Fla. 5th DCA 2002). After the mandate issued, Appellee filed a motion for the attorney’s fees incurred by her prior to the appeal, which was granted over objection. Appellants challenge the order awarding attorney’s fees to Appellee on numerous grounds. We discuss only one of Appellants’ arguments, however, because it is dispositive of this appeal. Because Appel-*23lee did not plead entitlement to attorney’s fees in her complaint, it was error to award fees. Stockman v. Downs, 573 So.2d 835 (Fla.1991).
REVERSED.
PETERSON, ORFINGER and TORPY, JJ., concur.